 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 1 of 19 PageID: 1




THE DANN LAW FIRM, PC
Javier L. Merino
372 Kinderkamack Rd., Ste. 5
Westwood, NJ 07675
Telephone: 216-373-0539
Facsimile: 216-373-5036
notices@dannlaw.com
Attorney for Plaintiff Viviana Villegas

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION

VIVIANA VILLEGAS,                                     Case No.:

               Plaintiff,

       vs.                                            COMPLAINT FOR DAMAGES

PHH MORTGAGE CORPORATION,                             JURY DEMAND ENDORSED HEREON

               Defendant.


       Plaintiff Viviana Villegas (“Plaintiff” or “Villegas”), through counsel, for her Complaint

against Defendant PHH Mortgage Corporation (“Defendant” or “PHH”), states:

                            WHY VILLEGAS BRINGS THIS CASE

       1.      Villegas encountered financial difficulties due to a loss of income. Villegas

submitted a loss mitigation application to PHH in an attempt to save her home. In response to

Villegas’s application, PHH approved Villegas for a permanent mortgage loan modification.

Villegas executed the modification agreement but an issue arose regarding Villegas’s name on the

modification documents as it was different from prior documents. Both PHH and Villegas’s

counsel agreed that Villegas needed to present an Affidavit of Identity to verify that her name in

previous loan documents and her name on the Permanent Modification reference the same person.

Villegas, through her counsel, sent the executed Affidavit of Identity to PHH via fax to the correct




                                                 1
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 2 of 19 PageID: 2




fax number, but PHH did not acknowledge receipt, did not notify Villegas that it did not receive

the Identity Agreement, unreasonably sent an untimely notice of loan modification denial, and

rejected the loan modification. In response, Villegas, through Counsel, sent a Notice of Error (the

“NOE”) to PHH on or around June 2, 2021 for its failure to honor the loan modification. PHH sent

a response to the NOE on July 12, 2021 and claimed that a new Final Modification Agreement

was July 8, 2021 with a return date of July 26, 2021. However, Villegas never received the new

Final Modification Agreement from PHH.

               INTRODUCTION, PARTIES, JURISDICTION, AND VENUE

       2.      Villegas is the owner of residential real property, located at and commonly known

as 765 Stephen Avenue, Perth Amboy, NJ 08861 (the “Home”) which she currently occupies and

has occupied as her primary, principal residence at all this relevant to the Complaint.

       3.      PHH is the servicer of a note executed by Villegas (the “Note”) and of a mortgage

on the Home that secures said note (the “Mortgage”) (collectively, the “Loan”). A copy of the

Loan is attached as Exhibit 1.

       4.      This Court has jurisdiction over the claims against PHH is conferred by 28 U.S.C.

§ 1331 as this action under the Dodd-Frank Wall Street Reform and Consumer Protection Act

(“DFA”) and the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”).

       5.      This Court has supplemental jurisdiction to hear any and all state law claims

pleaded herein against PHH or that may subsequently arise pursuant to 28 U.S.C. § 1367.

       6.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Villegas maintains

the Home within this District.




                                                 2
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 3 of 19 PageID: 3




                                   SUMMARY OF CLAIMS

       7.      This action is brought primarily to enforce regulations promulgated by the

Consumer Financial Protection Bureau (“CFPB”) that became effective on January 10, 2014,

specifically, 12 C.F.R. § 1024.41 of Regulation X.

       8.      In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

       9.      Specifically, on January 17, 2013, the CFPB issued RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (February 14, 2013), which became effective on

January 10, 2014.

       10.     Mortgage servicers are prohibited from failing “to take timely action to respond to

a borrower’s requests to correct errors relating to allocation of payments, final balances for

purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.” 12

U.S.C. § 2605(k)(1)(C).

       11.     Mortgage servicers are prohibited from failing “to comply with any other obligation

found by the [CFPB], by regulation, to be appropriate to carry out the consumer protection

purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

       12.     The Loan is a “federally related mortgage loan” as said term is defined by 12 C.F.R.

§ 1024.2(b).

       13.     PHH is subject to the aforesaid regulations and neither qualifies for the exemption

for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4). See 12 C.F.R. § 1024.30(b)(1).

       14.     PHH is not a “qualified lender”, as defined in 12 C.F.R. § 617.700. See 12 C.F.R.

§ 1024.30(b)(3).




                                                3
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 4 of 19 PageID: 4




       15.     Villegas asserts a claim for relief against PHH for breaches of the specific rules

under Regulation X and otherwise under RESPA as set forth, infra.

       16.     Villegas has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed breaches and such action provides for remedies including actual damages, statutory

damages, and attorneys’ fees and costs.

       17.     Additionally, Villegas asserts statutory claims for violations of the New Jersey

Consumer Fraud Act, N.J.S.A. § 56:8-2 (“CFA”) against PHH.

       18.     Villegas additionally asserts common law claims against PHH for breach of

contract and a violation of the covenant of good faith and fair dealing.

                                   STATEMENT OF FACTS

       19.     In 2019, Villegas encountered financial difficulties and fell behind on her payments

on the Loan.

       20.     On October 21, 2019, PHH commenced a foreclosure action against Villegas in the

Superior Court of New Jersey, Middlesex County, General Equity, in the matter stylized PHH

Mortgage Corporation v. Viviana Villegas, et al., assigned docket number F-017117-19. A copy

of the foreclosure docket is attached as Exhibit 2.

       21.     On February 21, 2020, PHH obtained a Final Judgment of foreclosure against

Villegas. See Exhibit 1.

       22.     In order to avoid losing her home to foreclosure sale, on or before July 2020,

Villegas submitted a loss mitigation application to PHH.

       23.     On or about July 17, 2020, PHH approved Villegas for a trial plan (the “Trial Plan”)

under the Home Affordable Modification Program (“HAMP”) A copy of the executed Trial Plan

is attached as Exhibit 3.




                                                 4
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 5 of 19 PageID: 5




        24.       Villegas, through her counsel, executed and returned the Trial Plan on or about

August 5, 2020. See Exhibit 3.

        25.       Villegas, through her counsel, timely remitted all necessary payments under the

Trial Plan, and after making all three (3) payments due thereunder, continued to remit monthly

payments in furtherance of the Trial Plan. A copy of the three (3) monthly payments dated

September 2020, October 2020, and November 2020 is attached as Exhibit 4.

        26.       Subsequent to Villegas’s acceptance of and full performance of her obligations

under the TPP, PHH generated correspondence to Villegas dated November 18, 2020 approving

her for a Permanent Modification Offer (the “Permanent Modification”). A copy of the fully

executed Permanent Modification, with cover letter and tracking number, is attached as

Composite Exhibit 5.

        27.       Villegas, through her counsel, timely executed and returned the Permanent

Modification to PHH on or about November 30, 2020. See Composite Exhibit 5.

        28.       On or about December 7, 2020, PHH sent a letter to Villegas stating that the

Permanent Modification was incomplete due to “defects” in the agreement and advised that the

new agreement or missing document must be submitted before or on December 25, 2020. A copy

of the PHH letter dated December 7, 2020 is attached as Exhibit 6.

        29.       Specifically, PHH indicated the “defects” were as follows:

The agreement we received is missing one or more signatures or a signalure is illegible.

The 111odifica lior1 agreement must be execu ted in the presence of a Notary Publ ic and th e Notary inform ation is incomplete
on th e signature page(s).

T he agreement mus t be execu ted in the presence of a Notary Public and lhe Notary information is missing or is incomplete .


See Exhibit 6.

        30.       As the Permanent Modification was legibly executed and properly notarized,

Villegas, through counsel, attempted to contact a PHH representative to clarify the December 7,


                                                              5
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 6 of 19 PageID: 6




2020 correspondence. However, PHH failed to provide Villegas with a clear explanation until

January 2021.

       31.      On or around January 2021, Villegas, through counsel, reached out to PHH and

spoke with PHH’s Relationship Manager, B. Guring.

       32.      For the very first time, PHH clarified the December 7, 2020 letter and stated that

the reason for the “defect” letter was that PHH’s Title Company advised PHH that Villegas’s name

has appeared as Vivian (instead of Viviana) in prior loan documents, and due to this discrepancy,

PHH needed to clarify the difference in names.

       33.      During this phone call, PHH, through Mr. Guring, and Villegas, through her

counsel, agreed that Villegas should sign and send an Affidavit of Identity to verify that Villegas’s

name in previous loan documents (Vivian) and Villegas’s name on the Permanent Modification

(Viviana) reference the same person.

       34.      On or around January 22, 2021, Villegas, through her counsel, submitted an

executed Affidavit of Identity to PHH via fax transmission. A copy of the fax transmission and

executed affidavit is attached as Exhibit 7.

       35.      Villegas, through her counsel, timely remitted three (3) more payments in

furtherance of and in satisfaction of her obligations under the permanent modification. A copy of

the three (3) monthly payments dated January 2021, February 2021, and March 2021 is attached

as Exhibit 8.

       36.      On or around March 18, 2021, Villegas’s counsel contacted PHH to follow up on

the Permanent Modification and spoke with PHH representative Anaday (ID # BDW). During this

call, Anaday advised Villegas’s counsel that the loan modification was denied because the

agreement was not returned in a timely fashion, despite Villegas having previously submitted the




                                                 6
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 7 of 19 PageID: 7




agreement in December 2020 and despite Villegas having submitted the Affidavit of Identity, as

instructed by PHH, in January 2021. During this call, Anaday advised that the next available

appointment for Villegas’s counsel to speak with Villegas’s Single Point of Contact was March

24, 2021. A copy of the email correspondence dated March 18, 2021 memorializing this call is

attached as Exhibit 9.

       37.     On or around March 24, 2021, Villegas’s counsel, for the first time, received a PHH

loan modification denial letter dated February 26, 2021. A copy of the PHH letter dated February

26, 2021 is attached as Exhibit 10.

       38.     The denial letter stated “you failed to return the corrected final modification

agreement within the required timeframe.”

       39.     On or around March 30, 2021, Villegas through Counsel, contacted the

Relationship Manager to seek clarification of PHH’s denial of the loan modification. The

Relationship Manager stated that the loan modification was denied because PHH did not receive

the Identity Affidavit to correct the name issue on the Permanent Modification. A copy of the email

correspondence dated March 30, 2021 is attached as Exhibit 11.

       40.     Over the course of the following weeks, PHH’s representatives provided

inconsistent information as to why the modification was denied. For example, PHH advised “the

modification has been denied due to incorrect name, signature and notary.” Then PHH advised

“the modification has been denied as we failed to receive the corrected final modification

agreement within the required timeframe.” Then, PHH admitted that a corrected Final

Modification Agreement was never sent. Last, PHH now claimed “the modification was denied as

we did not receive the Identity Affidavit to correct the name issue on the agreement.” This is

unequivocally false as Villegas previously submitted the Identity Affidavit.




                                                7
  Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 8 of 19 PageID: 8




         41.       As the Identity Affidavit was sent to PHH using the correct fax number, Villegas

bears no fault for their failure to properly handle it after its receipt. Moreover, PHH did not

previously notify Villegas that it did not receive the Identity Agreement, unreasonably sent an

untimely notice of loan modification denial, and rejected the Modification.

         42.       On or around June 2, 2021, Villegas, through Counsel, sent correspondence to PHH

at the address PHH voluntarily designated for the receipt of notices of error sent pursuant to 12

C.F.R. § 1024.35 (the “Designated Address”) via USPS Certified Mail, return receipt requested

[Tracking No.: 7017 3380 0000 2744 6396] captioned “Notice of error pursuant to 12 C.F.R. §

1024.35(b)(11) and 12 U.S.C. § 2605(k)(1)(C) for failure to honor a loan modification” (the

“NOE”). A copy of the NOE and tracking information evidencing delivery of the NOE from the

website for the USPS (www.usps.com) is attached as Composite Exhibit 12.

         43.       According to USPS Tracking, PHH received the NOE on June 7, 2021. See Exhibit

12.

         44.       On or around July 12, 2021, PHH sent correspondence to Villegas in response to

the NOE (the “NOE Response”). Through the NOE Response, PHH indicated, in relevant part:



The account was under review for the Modification Program. The Modification Agreement was sent to the accountholder on
December 7, 2020, for review and acceptance. However, we did not receive the corrected final Modification Agreement within the
required timeframe. Therefore, the modification review request was denied and the denial letter was sent to the accountholder on
February 26, 2021.

We verified that our representative advised you to send the Name Change Affidavit on January 14, 2021. However, our
representative failed to notify you that we would also require a corrected final Modification Agreement signed by the accountholder
to process this request. We apologize for the inconvenience caused.

We are re-reviewing the account for a modification and sent the Modification Agreement to the accountholder on July 8, 2021, for
review and acceptance. To proceed further with the modification review process, we request the accountholder to return the
completed and signed Modification Agreement by July 26, 2021, along with the payment of $9,344.85 by end of this month.


A copy of the NOE Response, sans enclosures, is attached as Exhibit 13.




                                                                8
 Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 9 of 19 PageID: 9




       45.      As of this date, neither Villegas nor her counsel have received the promised

Permanent Modification from PHH. Yet, PHH continues prosecuting the foreclosure against

Villegas.

                           IMPACT AND DAMAGE TO VILLEGAS

       46.      PHH’s actions in failing to conduct a reasonable investigation and fix the blatant

errors stated in the NOE has caused Villegas to incur attorneys’ fees and costs to attempt to correct

the continuing errors.

       47.      PHH has failed to properly service the Loan which has further directly and

proximately caused the following damages to Villegas:

             A. PHH has failed to implement and honor the Modification, preventing Villegas from

                saving her Home by obtaining the payment relief that the Modification would have

                provided to her;

             B. Villegas remitted and lost the use of $11,204.10 in funds remitted as modification

                payments, relying on the express promise of a permanent modification without

                receiving the benefit of the same;

             C. The lost opportunity of the Permanent Modification;

             D. Ongoing incurral of attorneys’ fees to defend against further actions in furtherance

                of the foreclosure against Villegas which would have become moot and been

                dismissed had PHH honored the Permanent Modification;

             E. Exacerbation to the harm to Villegas’s credit standing due to the default on the

                Loan which has needlessly continued due to PHH’s failure to honor the Permanent

                Modification and a delay in Villegas’s rehabilitation of the same; and,




                                                  9
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 10 of 19 PageID: 10




             F. Great emotional distress driven by the continued fear of losing her Home in

                foreclosure, which has resulted in anxiety and other mental distress.

       48.      Throughout this entire ordeal, Villegas has simply wanted the benefit of a loan

modification to resume making timely, proper payments on the Loan, begin rehabilitating her

credit standing, and save her Home from foreclosure sale so that she can continue to reside there.

ADDITIONAL EVIDENCE OF PHH’s PATTERN AND PRACTICE OF VIOLATIONS
                        OF REGULATION X

       49.      PHH’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and in abdication and contravention of PHH’s obligations under the mortgage

servicing regulations set forth in Regulation X of RESPA.

       50.      At the time of the filing of this Complaint, PHH has had Seven Hundred Eleven

(711) consumer complaints lodged against them nationally, specifically concerning the issue

identified on the CFPB’s consumer complaint database as “loan modification, collection,

foreclosure” concerning mortgages. PHH has also had Five Hundred Forty-Six (546) consumer

complaints lodged against them nationally, specifically concerning the issue identified on the

CFPB’s consumer complaint database as “loan servicing, payments, escrow account” concerning

mortgages. Each such complaint is filed and cataloged in the CFPB’s publicly accessible online

database (http://www.consumerfinance.gov/complaint database).

                                           COUNT ONE

  VIOLATION OF 12 C.F.R § 1024.35(e) AND 12 U.S.C. §§ 2065(k)(1)(C) AND (E) FOR

                  FAILURE TO SUFFICIENTLY RESPOND TO THE NOE

       51.      Villegas restates and incorporates all of her statements and allegations contained

in paragraphs 1 through 50, in their entirety, as if fully rewritten herein.




                                                  10
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 11 of 19 PageID: 11




       52.      A servicer shall not “fail to take timely action to respond to a borrower’s requests

to correct errors relating to allocation of payments, final balances for purposes of paying off the

loan, or avoiding foreclosure, or other standard servicer’s duties.” 12 U.S.C. § 2605(k)(1)(C).

       53.      A servicer shall not "fail to comply with any other obligation found by the [CFPB],

by regulation, to be appropriate to carry out the consumer protection purposes of this chapter.""

12 U.S.C. § 2065(k)(1)(E).

       54.      12 C.F.R. § 1024.35(a) provides that “[a] servicer shall comply with the

requirements of this section for any written notice from the borrower that asserts an error and that

includes the name of the borrower, information that enables the servicer to identify the borrower's

mortgage loan account, and the error the borrower believes has occurred.”

       55.      Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.”

       56.      Pursuant to 12 C.F.R. § 1024.35(b)(11), the term “error” refers to any error, not

otherwise specified in 12 C.F.R. §§ 1024.35(b)(1) to 1024.35(b)(10), committed in regards to the

borrower’s mortgage loan.

       57.      12 C.F.R. § 1024.35(e)(1) provides that a servicer must respond to a notice of error

by either:

             A. Correcting the error or errors identified by the borrower and providing the borrower

                with a written notification of the correction, the effective date of the correction, and

                contact information, including a telephone number, for further assistance; or

             B. Conducting a reasonable investigation and providing the borrower with a written

                notification that includes a statement that the servicer has determined that no error




                                                  11
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 12 of 19 PageID: 12




               occurred, a statement of the reason or reasons for this determination, a statement of

               the borrower’s right to request documents relied upon by the servicer in reaching

               its determination, information regarding how the borrower can request such

               documents, and contact information, including a telephone number, for further

               assistance.

       58.     NOE #1 meets the requirements of a notice of error as defined by 12 C.F.R. §

1024.35(a). See Exhibit 12.

       59.     Villegas sent the NOE to PHH at the Designated Address and PHH received the

NOE at the Designated Address on June 7, 2021. See Exhibit 12.

       60.     Through the NOE, Villegas alleged that PHH committed an error in relation to the

Loan for failing to honor the Loan Modification which constitutes an error relating to the servicing

of the Loan under 12 C.F.R. §1024.35(b)(11) and otherwise an error relating to avoiding

foreclosure or other standard servicer’s duties per 12 U.S.C. § 2605(k)(1)(C).

       61.     PHH was required to provide written correspondence to Villegas in response to the

NOE “no later than 30 days (excluding legal public holidays, Saturdays, and Sundays) after the

servicer receives the applicable notice of error.” That is, PHH was required to respond to the NOE

on or before July 20, 2021. See 12 C.F.R. § 1024.36(d)(2)(i)(B).

       62.     PHH, through the NOE Response, stated: “The account was under review for the

Modification Program. The Modification Agreement was sent to the accountholder (sic) on

December 7, 2020, for review and acceptance. However, we did not receive the corrected final

Modification Agreement within the required timeframe. Therefore, the modification review was

denied and the denial letter was sent to the accountholder on February 26, 2021.” See Exhibit 13.




                                                12
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 13 of 19 PageID: 13




        63.     Moreover, PHH, through the NOE Response, stated that “We are re-reviewing the

account for a modification and sent the Modification Agreement to the accountholder on July 8,

2021, for review and acceptance. To process further with the modification review process, we

request the accountholder to return the completed and signed Modification Agreement by July 26,

2021…” See Exhibit 13.

        64.     PHH did not send, and Villegas never received, the new Modification Agreement

with the return date of July 26, 2021 as claimed in itsNOE Response, and PHH therefore failed to

comply with the requirements of 12 C.F.R. § 1024.35(e)(1) as they did not mitigate the harm to

Villegas, let alone correct the error.

        65.     The NOE Response otherwise failed to comply with 12 C.F.R. §

1024.35(e)(1)(i)(A) as PHH did not admit that the alleged errors occurred. See Exhibit 13.

        66.     The NOE Response otherwise failed to comply with 12 C.F.R. §

1024.35(e)(1)(i)(B) as PHH failed to conduct a reasonable investigation into the alleged errors

prior to claiming that no error occurred as any reasonable investigation would have confirmed that

Villegas sent the Identity Affidavit and that PHH wrongfully failed to honor the Permanent

Modification. See Exhibit 13.

        67.     As a result of PHH’s actions, Villegas suffered damages, further described supra,

in ¶¶46-47 and specifically incurred fees in having counsel prepare and send the NOE on her behalf

to PHH at the Designated Address, which would not have been required but for PHH’s failure to

properly respond to the NOE.

        68.     PHH’s actions, in failing to properly respond to the NOE constitutes a violation of

12 C.F.R. § 1024.35(e), and is otherwise a violation of 12 U.S.C. §§ 2065(k)(1)(C) and (E).




                                                13
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 14 of 19 PageID: 14




       69.      As a result of PHH’s actions, PHH is liable to Villegas for actual damages and

statutory damages. 12 U.S.C. § 2605(f)(1).

       70.      Villegas further requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                           COUNT TWO

                                   BREACH OF CONTRACT

       71.      Villegas restates and incorporates all of her statements and allegations contained in

paragraphs 1 through 50, in their entirety, as if fully rewritten herein.

       72.      The Permanent Modification is an enforceable contract between Villegas and PHH.

See Exhibit 3; see also Composite Exhibit 5.

       73.      Villegas accepted the Modification by executing and returning the Trial Plan Period

to PHH, making the necessary Trial Plan payments, executing and returning the Permanent

Modification to PHH, and submitting an executed Affidavit of Identity to PHH via Fax.

       74.      PHH breached the contract by failing to honor the express terms of the Permanent

Modification in failing to implement the Modification.

       75.      PHH breached the Permanent Modification by failing to acknowledge receipt of the

Identity Affidavit and then rejecting and refusing to honor the Permanent Modification due to

circumstances created solely by PHH.

       76.      Moreover, PHH breached the Permanent Modification by listing three (3) reasons

for the supposed “defect” which ultimately ended up to be false statements as neither of the reasons

ultimately ended up to be the actual issue which prevented PHH from implementing the

modification.




                                                  14
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 15 of 19 PageID: 15




       77.     PHH owed Villegas a fiduciary duty to handle the Permanent Modification properly

and in accordance with its terms. PHH breached its duty by failing to implement the Modification.

       78.     Further, PHH’s intentional and knowing conduct has caused Villegas to suffer

extreme emotional distress driven by the fear that she will lose the Home at a foreclosure sale,

which has resulted in loss of sleep, anxiety, depression, embarrassment, and other significant

emotional distress, which was a foreseeable result of its breach of the Modification.

       79.     As a result of PHH’s actions, PHH is liable to Villegas for actual damages as further

alleged, supra, in ¶¶ 46-48.

                                          COUNT THREE

          VIOLATION OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       80.     Villegas restates and incorporates all of her statements and allegations contained in

paragraphs 1 through 50, in their entirety, as if fully rewritten herein.

       81.     PHH is in privity of contract with Villegas, through the Loan, Trial Period Plan,

and Permanent Modification, and as such is obligated by contract and common law to act in good

faith and to deal fairly with Villegas.

       82.     The purpose of the duty of good faith and fair dealing is to guarantee that the parties

remain committed to the intended and agreed upon expectations of the parties in their performance.

       83.     PHH has breached this duty by failing to implement the Permanent Modification.

       84.     PHH has further breached this duty by failing to correct its errors despite Villegas’

attempts to notify PHH as to the same.

       85.     PHH has acted in bad faith, dishonestly, and with an improper motive to injure the

rights of Villegas.




                                                  15
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 16 of 19 PageID: 16




        86.     Villegas has suffered, and continues to suffer, significant damages including other

legal expenses, other economic loss, as well as anxiety, loss of sleep, and emotional and mental

distress.

        87.     As a result of PHH’s actions, PHH is liable to Villegas for actual damages as further

alleged, supra, in ¶¶ 46-48.

                                          COUNT FOUR

              VIOLATION OF N.J.S.A. § 56:8-2, THE CONSUMER FRAUD ACT

        88.     Villegas restates and incorporates all of her statements and allegations contained in

paragraphs 1 through 50, in their entirety, as if fully rewritten herein.

        89.     The CFA prohibits:

                The act, use or employment by any person of any unconscionable
                commercial practice, deception, fraud, false pretense, false
                promise, misrepresentation, or the knowing concealment,
                suppression, or omission of any material fact with intent that others
                rely upon such concealment, suppression or omission, in
                connection with the sale or advertisement of any merchandise or
                real estate...

N.J.S.A. § 56:8-2.

        90.     In the operation of its business, PHH has engaged in the use of unlawful practices,

as further described, supra.

        91.     Each unconscionable practice, deception, false promise, misrepresentation and/or

knowing omission of material fact by PHH described, supra, constitutes a separate violation under

the CFA.

        92.     PHH is a “person” as defined by N.J.S.A. § 56:8-1(d) as PHH is a partnership,

corporation, company, trust, business entity, or business association.




                                                  16
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 17 of 19 PageID: 17




       93.      Through the Trial Plan Period, PHH promised it would issue Villegas a permanent

modification in exchange for Villegas’ payments under the Trial Plan. See Exhibit 3.

       94.      Villegas, relying upon PHH’s express promise of the permanent Modification in

the Trial Plan Period, remitted the payments due and owing under the Trial Plan. Subsequent to

Villegas’s acceptance of and full performance of her obligations under the Trial Plan Period, PHH

generated the Modification agreement. See Exhibit 5.

       95.      Villegas then executed and returned the Permanent Modification on or around

November 30, 2020. However, PHH sent a letter stating that the Permanent Modification was

incomplete due to “defects” in the agreement and advised that the new agreement or missing

document must be submitted before or on December 25, 2020. See Exhibits 5-6.

       96.      Both Villegas’ counsel and PHH agreed that Villegas should sign an Affidavit of

Identity which was created, executed, and delivered to PHH via Fax on or around January 22,

2021. Yet, PHH failed to acknowledge receipt of the Identity Affidavit and then rejected and

refused to honor the Permanent Modification due to circumstances created solely by PHH. See

Exhibits 7-8.

       97.      PHH’s failure to honor its promise to implement the Modification despite Villegas

executing the Permanent Modification, and sending the Affidavit of Identity to correct the defect

constitutes deception, false promises, misrepresentations, and/or unconscionable acts under the

CFA.

       98.      PHH’s unlawful practices have caused Villegas ascertainable losses, as further

alleged, supra, in ¶¶ 46-48.




                                               17
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 18 of 19 PageID: 18




       99.     PHH’s subsequent failures to send the new Modification to Villegas to mitigate the

harm to Villegas, despite its promises to do so through the NOE Response, constitute deception,

false promises, misrepresentations, and/or unconscionable acts under the CFA.

       100.    As a result of PHH’s actions, PHH is liable to Villegas for actual damages as further

alleged, supra, and attorneys’ fees and costs. Villegas is entitled to treble the damages caused by

PHH’s violation of the CFA. N.J.S.A. § 56:8-19.

                                    PRAYER FOR RELIEF

       WHEREFORE Viviana Villegas respectfully requests that this Court enter an order

granting Judgment in her favor and against Defendant PHH Mortgage Corporation for the

following:

   A. For an award of actual damages as to allegations contained in Counts One through Four;

   B. For statutory damages of Two Thousand Dollars ($2,000.00) against Defendant for each

       and every violation of 12 C.F.R. § 1024.36 and 12 U.S.C. § 2605(k) as alleged in Count

       One;

   C. For attorneys’ fees and costs as to Counts One pursuant to 12 U.S.C. § 2605(f)(3);

   D. For treble actual damages, attorneys’ fees, and costs as to the allegations contained in

       Count Four;

   E. Such other relief this Court may deem just and proper.

                                                     Respectfully submitted,

                                                     /s/ Javier L. Merino
                                                     Javier L. Merino, Esq.
                                                     The Dann Law Firm, PC
                                                     372 Kinderkamack Road, Suite 5
                                                     Westwood, NJ 07675
                                                     Telephone: (216) 373-0539
                                                     Facsimile: (216) 373-0536
                                                     notices@dannlaw.com



                                                18
Case 2:21-cv-15116-ES-ESK Document 1 Filed 08/11/21 Page 19 of 19 PageID: 19




                                                 Counsel for Plaintiff Viviana Villegas




                                    JURY DEMAND

     Villegas hereby demands a trial by jury.

     Dated: August 11, 2021

                                                 Respectfully submitted,

                                                 /s/ Javier L. Merino
                                                 Javier L. Merino, Esq.
                                                 The Dann Law Firm, PC
                                                 Counsel for Plaintiff Viviana Villegas




                                            19
